EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhou Xu on June 14, 2022. 

The following amendments have been made:
Claim 1: A brittle object cutting apparatus, comprising: 
a scribing laser unit, configured to emit a scribing laser to scribe a brittle object by a scribing laser focusing spot, provided by a focusing optic of an optical path of the scribing laser onto a surface of the brittle object, wherein the scribing laser scribes a plurality of first-axis dividing lines with a predetermined length, originated from an edge of the brittle object, on the brittle object,
a first heating laser unit, configured to emit a first heating laser to heat the brittle object by a first heating laser focusing spot, provided by a focusing optic of an optical path of the first heating laser onto a surface of the brittle object directly behind or in a certain distance from the scribing laser focusing spot
a second heating laser unit, configured to emit a second heating laser to heat the brittle object by a second heating laser focusing spot, provided by a focusing optic of an optical path of the second heating laser onto the surface of the brittle object directly behind or in the certain distance from the scribing laser focusing spot, wherein the first heating laser focusing spot and the second heating laser focusing spot are respectively located on opposite sides of the scribing laser focusing spot
a first cooling unit, configured to provide a first coolant spot to cool the brittle object, and the first coolant spot being disposed onto a surface of the brittle object directly behind the first heating laser focusing spot of the first heating laser unit, and not between the scribing laser focusing spot and the first laser heating focusing spot;
a second cooling unit, configured to provide a second coolant spot to cool the brittle object, and the second coolant spot being disposed onto a surface of the brittle object directly behind the second heating laser focusing spot of the second heating laser unit, and not between the scribing laser focusing spot and the second laser heating focusing spot; and
a processing module, configured to  to cut along one of a plurality of first-axis or second-axis dividing lines in a forward direction and sequentially control the scribing laser unit, the second heating laser unit and the second cooling unit in a reverse direction to cut along another one of [[a]] the plurality of first-axis or second-axis dividing lines on the brittle object;
while cutting the brittle object in a first machining direction along the one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to perform the heating and cooling processes on the brittle object following a scribing line, the scribing laser focusing spot, the first heating laser focusing spot, and the first coolant spot being applied to the brittle object at different positions, and along a same dividing line at a same time or with predetermined consequence delays between the scribing laser unit, the first heating laser unit, and the first cooling unit; and
while cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe, and controls the second heating laser unit and the second cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, the second heating laser focusing spot, and the second coolant spot being applied to the brittle object at different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the second heating laser unit, and the second cooling unit; to heat a same object’s dividing line length due to an existing certain distance between the focusing spots of the scribing laser unit and the second heating laser unit--.

Claim 4: A brittle object cutting apparatus, comprising: 
a scribing laser unit, configured to emit a scribing laser on the brittle object by a scribing laser focusing spot, provided by the focusing optics of the optical path of the scribing laser onto the surface of the brittle object;
a heating laser unit, configured to emit a heating laser to heat the brittle object by a heating laser focusing spot
a first light guide unit, configured to selectively guide the heating laser to heat the brittle object via a first heating optical path or to pass the first light guide unit; 
a second light guide unit, configured to guide the heating laser, passing near the moved aside first light guide unit, to heat the brittle object via a second heating optical path, wherein the first heating optical path and the second heating optical path are respectively located on the opposite sides of the scribing optical path without an interference of each other when the first heating optical path, the second heating optical path and the scribing optical path are emitted on the brittle object;
a first cooling unit, configured to provide a first coolant spot to cool the brittle object, and the first coolant spot being disposed onto the surface of the brittle object directly behind the first heating laser focusing spot of the heating laser unit, and not between the scribing laser focusing spot and the first laser heating focusing spot;
a second cooling unit, configured to provide a second coolant spot to cool the brittle object, and the second coolant spot being disposed onto the surface of the brittle object directly behind the second heating laser focusing spot of the heating laser unit, and not between the scribing laser focusing spot and the second laser heating focusing spot; and
a processing module, configured to selectively control the scribing laser unit, the heating laser unit, the first light guide unit, and the first cooling unit to cut along one of a plurality of first-axis or second-axis dividing lines in a forward direction and sequentially control the scribing laser unit, the second heating laser unit, the second guide unit and the second cooling unit in a reverse direction to cut along another one of [[a]] the plurality of first-axis or second-axis dividing lines of the brittle object;
wherein in a machining operation, 
while cutting the brittle object in a first machining direction along the one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the heating laser unit and the first cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, and the heating laser focusing spot, and the first coolant spot being applied to the brittle object at different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit; and 
while cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe the brittle object, and controls the heating laser unit and the second cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, and the heating laser, and the second coolant being applied to the brittle object at different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit--.

Claim 7, --A method of cutting a brittle object with a plurality of first-axis and second-axis dividing lines, comprising steps of:
providing a scribing laser unit to emit a scribing laser;
providing a first heating laser unit to emit a first heating laser to heat the brittle object;
providing a second heating laser unit to emit a second heating laser to heat the brittle object;
providing a first cooling unit to provide a first coolant spot to cool the brittle object;
providing a second cooling unit to provide a second coolant spot to cool the brittle object;
scribing the brittle object by emitting the scribing laser along one of the plurality of first-axis and second-axis dividing lines on the brittle object; and 
heating the brittle object by selectively applying the first heating laser or the second heating laser and cooling the heated brittle object via the first coolant spot or the second coolant spot, provided by the first cooling unit or the second cooling unit right after heating by the first heating laser or the second heating laser along the one of the plurality of first-axis or second-axis dividing lines; 
providing a processing module to control the scribing laser unit, the first heater laser unit, and the first cooling unit to cut along one of the plurality of first-axis or second axis dividing lines in a forward direction and sequentially control the scribing laser unit, the second heating laser unit and the second cool unit in a reverse direction to cut along another one of the first-axis or second-axis dividing lines in the brittle object;
wherein a focusing optic of an optical path of the first heating laser is provided to focus the first heating laser to a first heating laser focusing spot; a focusing optic of an optical path of the second heating laser is provided to focus the second heating laser to a second heating laser focusing spot;

wherein a scribing step, a heating step, and a cooling step are performed in a machining operation by the scribing laser, first heating laser or the second heating laser, and the first coolant spot or the second coolant spot to the brittle object at the different positions at the same time or with the predetermined consequence delays between the scribing laser unit, one of the first heating laser unit and second heating laser unit, and the first or second cooling unit;
wherein the first coolant spot is disposed onto the surface of the brittle object directly behind a first heating laser focusing spot of the first heating laser unit that is placed behind or on the certain distance from a laser focusing spot of the scribing laser; and
wherein the second coolant spot is disposed onto the surface of the brittle object directly behind a second heating laser focusing spot of the second heating laser unit that is placed behind or on the certain distance from the laser focusing spot of the scribing laser--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lee et al. (KR100626554) teaches a laser cutting device having a scribing unit to scribe a brittle object. The device of Lee is disposed on a gantry and movable in a front to rear direction (which creates columns) and a left to right direction (which is perpendicular to the front to rear direction) for cutting. Lee also teaches two heating lasers and a cooling device which are used along with the scribe to facilitate cutting. While Lee teaches the claimed structure, Lee does not teach a processing module controlling the scribing laser unit, the first heater laser unit, and the first cooling unit to cut along one of the plurality of columns in a front to rear direction and sequentially controlling the scribing laser unit, the second heating laser unit and a second cool unit in a reverse direction to cut along another one of the columns in a front to rear direction.
Ariglio (WO 9707927) teaches a scribing laser unit, a first heating laser unit, a first cooling unit on one of the two major surfaces and the same scribing unit, laser, and cooling unit (or a different scribing, laser, and cooling unit) can be used to scribe, heat, and cool the opposing major surface. While Ariglio teaches using the same scribe to create a vent along the surface of the workpiece, Ariglio does not teach a processing module controlling the scribing laser unit, the first heater laser unit, and the first cooling unit to cut a vent from a first end of the brittle material to a second end and sequentially controlling the scribing laser unit, the second heating laser unit and a second cool unit in a reverse direction to cut along another vent from a second end of the brittle object to the first end. 
A combination of the prior art does not clearly teach or suggest the claimed invention. At least Lee and Ariglio teach scribing one designated side of the workpiece to the other; however, the prior art does not teach or suggest a processing module controlling the scribing laser unit, the first heater laser unit, and the first cooling unit to cut along one of the plurality of dividing lines in a first direction and sequentially controlling the scribing laser unit, the second heating laser unit and a second cool unit in a reverse direction to cut along another one of the dividing lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724